DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 01/27/2020 and Preliminary Amendment filed on 02/28/2020.
Claims 1-20 have been amended, and new claims 21-40 have been added.  Currently, claims 21-40 are pending.

Priority

This application is claimed as a continuation of U.S. Patent Application No. 15/491,117 filed 04/19/2017.  The parent application provides sufficient support for claimed invention of this application as requirements under 35 U.S.C. §112(a) or (pre-AIA ) 35 U.S.C. §112, first paragraph.  Therefore, the effective filing date of this application is 04/19/2017.

Specification

The disclosure is objected to because of the following informalities: 

Regarding paragraph [0001], U.S. Patent Application No. 15/491,117 has been patented.  Its information should be supplemented with its patent information (e.g., Patent No.).


Remarks

Regarding claim 21, claim 21 recites a client computing device comprising a processor (i.e., hardware component (see Specification, [0022] and [0070]-[0071]), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 21, reciting method/technique for searching and providing location profile(s) responsive to a search request from a user, is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 21 as well as its dependent claims 22-30 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 31, claim 31 recites a method comprising a series of steps performed by a processor of a client computing device, which is directed to a process (i.e., a statutory category of invention).  In addition, claim 31, reciting method/technique for searching and providing location profile(s) responsive to a search request from a user, is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 31 as well as its dependent claims 32-39 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 40, claim 40 recited a client computing device comprising a processor (i.e., hardware component (see Specification, [0022] and [0070]-[0071]), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 40, reciting a method/technique for managing data associated with a location through a user impression input, is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 40 is eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-25, 27, 31-35 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 9, 13-15 and 17 of U.S. Patent No. 10,545,996. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 6, 9, 13-15 and 17 of the earlier patent anticipate and suggest all limitations of claims 21-25, 17, 31-35 and 40 of this application.



Instance Application				Patent No. 10,545,996
Claim 21		rejected by		Claim 2
Claim 22		rejected by		Claim 3
Claim 23		rejected by	 	Claim 4
Claim 24		rejected by		Claim 2
Claim 25		rejected by		Claim 6
Claim 27		rejected by		Claim 9
Claim 31		rejected by		Claim 13
Claim 32		rejected by		Claim 14
Claim 33		rejected by		Claim 15
Claim 34		rejected by		Claim 13
Claim 35		rejected by		Claim 17
Claim 40		rejected by		Claim 1

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 21-25 and 31-35 (effective filing date 04/19/2017) are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. Publication No. 2015/0025998, Publication date 01/22/2015), and further in view of Holmquist et al. (U.S. Publication No. 2015/0242419, Publication date 08/27/2015).

Kang et al. teaches:
“A client computing device comprising a processor configured to” (see Kang et al., Fig. 11 and [0035] for the device 100):
“send, to a server system, a search request including user input indicating a requested impression tag and a target time interval of a plurality of time intervals” (see Kang et al., [0090] and [0093] for sending a POI information recommendation request from the device 100 (i.e., client computing device) to the place recommendation apparatus (i.e., server system), wherein the POI information recommendation request includes environment information input by a user (see [0092]) and other information (e.g., time), wherein the environment information includes environment description phrases (i.e., impression tags) (see [0095]); also see [0105]-[0106] and [0108]);
“receive, from the server system, a search result including a target location profile that was selected from a plurality of location profiles respectively associated with a plurality of locations, the target location profile being associated with one or more categorizing impression tags for the target time interval of the plurality of time intervals that correspond to the requested impression tag” (see Kang et al., Fig. 11, [0098]-[0099] and [0102] for receiving from the place recommendation apparatus 200 a recommendation response including a place found in a place database based on time, a place, and environment information received from the device 100, wherein a set/collection of information related to the found place can be interpreted as equivalent to a profile of the found place or a target location profile as recited, wherein the place database storing information related to a plurality of places (see [0099]-[0100]) can be interpreted as storing a plurality of location profiles as recited; also see [0073] for variations of environment 
“present the target location profile to a user of the client computing device” (see Kang et al., [0112]-[0113] for recommending/providing information regarding a found place (i.e., the target location profile) to the user).
Thus, Kang et al. teaches sending a request for a location/place including environment information (e.g., environment description phrases (see [0095])) and time information (see [0093]), wherein time information can include time, day and date (see [0073]), which can be interpreted as representing time intervals.
In case that Kang et al. does not explicitly teach the search request including/indicating a target time interval of a plurality of time intervals.
Holmquist et al. explicitly teaches the search request including/indicating a target time interval of a plurality of time intervals (see Holmquist et al., Fig. 3 and [0055] for receiving a query defining a particular time frame/interval of a plurality of time frames/intervals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Holmquist et al.'s teaching to Kang et al.’s system by implementing a plurality of time intervals in a graphical user interface to allow a user to make a query/request based on a selected time interval.  Ordinarily skilled artisan would have been motivated to do so to provide Kang et al.’s system with an effective way for a user to effectively specify their search request on a GUI as suggested in Kang et al. (see [0106]).  In addition, both of the references (Kang et al. and Holmquist et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, search system which allows a 

	As to claim 22, this claim is rejected based on the same arguments as above to reject claim 21 and is similarly rejected including the following:
	Kang et al. as modified by Holmquist et al. teaches:
“wherein the plurality of locations are selected from the group consisting of buildings, businesses, routes, landmarks, geolocations, and collections of locations” (see Kang et al., [0028], [0071] and [0088] for different kinds of Points of Interest (POI) including any place or location (e.g., restaurants, bars, coffee shops, etc.); also see Holmquist et al., [0028] and [0039] for localized regions (e.g., rivers, landmarks, international borders, natural parks, military bases, etc.) and businesses (e.g., restaurants, pubs, café , etc.)).

	As to claim 23, this claim is rejected based on the same arguments as above to reject claim 21 and is similarly rejected including the following:
	Kang et al. as modified by Holmquist et al. teaches:
“wherein the plurality of time intervals are selected from the group consisting of day, time of day, month, year, and season” (see Kang et al., [0093] and [0073] for time information including time, date, and date; also see Holmquist et al., Fig. 3 for a list of time intervals (e.g., late night, Evening, Dinner, etc.).

As to claim 24, this claim is rejected based on the same arguments as above to reject claim 21 and is similarly rejected including the following:
Kang et al. as modified by Holmquist et al. teaches:
“wherein the requested impression tag is included in an extensible taxonomy of impression tags for categorizing the plurality of locations associated with the plurality of location profiles” (see Kang et al., Fig. 4 and [0056]-[0060] wherein each environment description phrase is interpreted as an impression tag, and a set/collection of environment description phrases that describe environments/atmosphere of a location can be interpreted as an extensible taxonomy of impression tags as recited).

As to claim 25, this claim is rejected based on the same arguments as above to reject claim 24 and is similarly rejected including the following:
Kang et al. as modified by Holmquist et al. teaches:
“wherein the extensible taxonomy of impression tags includes words, emoticons, and user uploaded images” (see Kang et al., Fig. 4 for a set of environment description phrases (e.g., “bright”, “silent”, “cozy”, “sunny”, etc.)).

As to claim 31, Kang et al. teaches:
“A method” (see Kang et al., Abstract) comprising:
“at a processor of a client computing device” (see Kang et al., Fig. 11 and [0035] for the device 100 as a client computing device):
“sending, to a server system, a search request including user input indicating a requested impression tag and a target time interval of a plurality of time intervals” (see Kang et al., [0090] and [0093] for sending a POI information recommendation request from the device 100 (i.e., client computing device) to the place recommendation apparatus (i.e., server system), wherein 
“receiving, from the server system, a search result including a target location profile that was selected from a plurality of location profiles respectively associated with a plurality of locations, the target location profile being associated with one or more categorizing impression tags for the target time interval of the plurality of time intervals that correspond to the requested impression tag” (see Kang et al., Fig. 11, [0098]-[0099] and [0102] for receiving from the place recommendation apparatus 200 a recommendation response including a place found in a place database based on time, a place, and environment information received from the device 100, wherein a set/collection of information related to the found place can be interpreted as equivalent to a profile of the found place or a target location profile as recited, wherein the place database storing information related to a plurality of places (see [0099]-[0100]) can be interpreted as storing a plurality of location profiles as recited; also see [0073] for variations of environment information related to the same place according to time, day and date, wherein time, day and date represent a plurality of time intervals as recited); and
“presenting the target location profile to a user of the client computing device” (see Kang et al., [0112]-[0113] for recommending/providing information regarding a found place (i.e., the target location profile) to the user).
Thus, Kang et al. teaches sending a request for a location/place including environment information (e.g., environment description phrases (see [0095])) and time information (see 
In case that Kang et al. does not explicitly teach the search request including/indicating a target time interval of a plurality of time intervals.
Holmquist et al. explicitly teaches the search request including/indicating a target time interval of a plurality of time intervals (see Holmquist et al., Fig. 3 and [0055] for receiving a query defining a particular time frame/interval of a plurality of time frames/intervals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Holmquist et al.'s teaching to Kang et al.’s system by implementing a plurality of time intervals in a graphical user interface to allow a user to make a query/request based on a selected time interval.  Ordinarily skilled artisan would have been motivated to do so to provide Kang et al.’s system with an effective way for a user to effectively specify their search request on a GUI as suggested in Kang et al. (see [0106]).  In addition, both of the references (Kang et al. and Holmquist et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, search system which allows a user to specify the search criteria through a graphical user interface.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 32, this claim is rejected based on the same arguments as above to reject claim 31 and is similarly rejected including the following:
	Kang et al. as modified by Holmquist et al. teaches:
“wherein the plurality of locations are selected from the group consisting of buildings, businesses, routes, landmarks, geolocations, and collections of locations” (see Kang et al., Holmquist et al., [0028] and [0039] for localized regions (e.g., rivers, landmarks, international borders, natural parks, military bases, etc.) and businesses (e.g., restaurants, pubs, café , etc.)).

As to claim 33, this claim is rejected based on the same arguments as above to reject claim 31 and is similarly rejected including the following:
	Kang et al. as modified by Holmquist et al. teaches:
“wherein the plurality of time intervals are selected from the group consisting of day, time of day, month, year, and season” (see Kang et al., [0093] and [0073] for time information including time, date, and date; also see Holmquist et al., Fig. 3 for a list of time intervals (e.g., late night, Evening, Dinner, etc.).

As to claim 34, this claim is rejected based on the same arguments as above to reject claim 31 and is similarly rejected including the following:
Kang et al. as modified by Holmquist et al. teaches:
“wherein the requested impression tag is included in an extensible taxonomy of impression tags for categorizing the plurality of locations associated with the plurality of location profiles” (see Kang et al., Fig. 4 and [0056]-[0060] wherein each environment description phrase is interpreted as an impression tag, and a set/collection of environment description phrases that describe environments/atmosphere of a location can be interpreted as an extensible taxonomy of impression tags as recited).


Kang et al. as modified by Holmquist et al. teaches:
“wherein the extensible taxonomy of impression tags includes words, emoticons, and user uploaded images” (see Kang et al., Fig. 4 for a set of environment description phrases (e.g., “bright”, “silent”, “cozy”, “sunny”, etc.)).

Claims 26-30 and 36-39 (effective filing date 04/19/2017) are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. Publication No. 2015/0025998, Publication date 01/22/2015), in view of Holmquist et al. (U.S. Publication No. 2015/0242419, Publication date 08/27/2015), and further in view of Wang et al. (U.S. Publication No. 2017/0300504, effectively filed date 12/29/2015).

As to claims 26 and 36, Kang et al. as modified by Holmquist et al. teaches all limitations as recited in claims 24 and 34 respectively.
In addition, Kang et al. teaches sending, from the device to the place recommendation apparatus, the environment information (e.g., sensor data or environment description phrases) along with position or place information regarding a position or a place in which the device is situated (i.e., a place that user is visited) (see Kang et al., [0067]), wherein the environment description phrases (i.e., impression tags) are generated based on sensor data ([0096]).
However, Kang et al. as modified by Holmquist et al. does not explicitly teach a feature of providing the environment description phrases (i.e., impression tags) regarding a location/place by a user as recited as follows:

“receive a user input indicating a user entered impression tag for a user impression of the visited location”; and
“send, to the server system, a user impression input including the visited location and the user entered impression tag”.
On the other hand, Wang et al. explicitly teaches a feature of providing the environment description phrases (i.e., impression tags) regarding a location/place by a user as recited as follows:
“determine a visited location from the plurality of locations, the visited location being visited by the user of the client computing device” (see Wang et al., Fig. 1, S101 for acquiring/determining region identifier information of a geographic region (i.e., visited region));
“receive a user input indicating a user entered impression tag for a user impression of the visited location” (see Wang et al., Fig. 1, S102 for acquiring/receiving an attribute evaluation tag  of the geographical region by the user, wherein the attribute evaluation tag received from a user as disclosed (see [0132] can be interpreted as equivalent to a user entered impression tag as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang et al.'s teaching to Kang et al.’s system (as modified by Holmquist et al.) by implementing a feature for allowing a user to input environment description phrases/tags regarding his situated/visited location.  Ordinarily skilled artisan would have been motivated to do so to provide Kang et al.’s system with an effective way for a user to input environment description phrases/tags regarding visited locations.  In addition, Kang et al. and Wang et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, system for managing information related to places/locations.  This close relation between both of the references highly suggests an expectation of success when combined.
Kang et al. as modified by Holmquist et al. and Wang et al. teaches:
“send, to the server system, a user impression input including the visited location and the user entered impression tag” (see Kang et al., [0067], [0065] and [0073] for sending, from a device to the place recommendation apparatus (i.e., server), environment information (e.g., environment description phrases/tags) or other information (e.g., time, business name, position data, etc.) regarding a place or location of  a user/device; also see  Wang et al., Fig. 1 wherein information regarding a place/region includes user entered tags (e.g., attribute evaluation tags)).

As to claims 27 and 37, these claims are rejected based on the same arguments as above to reject claims 26 and 36 respectively, and are similarly rejected including the following:
Kang et al. as modified by Holmquist et al. and Wang et al. teaches:
“receive the extensible taxonomy of impression tags from the server system” (see Kang et al., Fig. 1, Fig. 4, and [0064]-[0065] for communicating the mapping information between sensor data and a set of environment description phrases/tags between device (i.e., client) and place recommendation apparatus (i.e., server), wherein the set of environment description phrases/tags is interpreted as the extensible taxonomy of impression tags as recited);
“present a list of suggested impression tags from the extensible taxonomy of impression tags” (see Kang et al., Fig. 4 and [0106] for GUI control indicating a sensor value or Wang et al., Fig. 1, S102 for acquiring an attribute valuation tag of the geographical by a user); and
“receive a user selection of one or more impression tags from the list of suggested impression tags as the user entered impression tag” (see Kang et al., Fig. 4 and [0106] for GUI control indicating a sensor value or environment description phrases/tags; also see Wang et al., Fig. 1, S102 for acquiring an attribute valuation tag of the geographical by a user).

As to claims 28 and 38, these claims are rejected based on the same arguments as above to reject claims 26 and 36 respectively, and are similarly rejected including the following:
Kang et al. as modified by Holmquist et al. and Wang et al. teaches:
“determine a current time interval from the plurality of time intervals indicating a time interval that the user visited the visited location” (see Kang et al., [0093] and [0073 for receiving time information including time, day and date; also see Holmquist et al., Fig. 3 for a set of time intervals on the GUI for selection); and
“send the current time interval with the user impression input to the server system” (see Kang et al., [0067] and [0073] for sending environment information and other information related to a place or location including time information to the place recommendation apparatus (i.e. server); also see Wang et al., also see  Wang et al., Fig. 1 and [0115] wherein information regarding a place/region includes user entered tags (e.g., attribute evaluation tags) and time information (e.g., time identifier, time periods)).

As to claims 29 and 39, these claims are rejected based on the same arguments as above to reject claims 27 and 37 respectively, and are similarly rejected including the following:
Kang et al. as modified by Holmquist et al. and Wang et al. teaches:
“determine a visited location condition from a plurality of location conditions at the time interval that the user visited the visited location” (see Kang et al., Fig. 4, [0064] and [0067] for determining environment information (e.g., sensor data or environment description phrases/tags); and
“send the determined visited location condition with the user impression input to the server system” (see Kang et al., Fig. 4, [0064] and [0067] for sending environment information (e.g., sensor data or environment description phrases/tags) to the place recommendation apparatus (i.e., server system); also see Wang et al., Fig. 1 and [0115] wherein information regarding a place/region includes user entered tags (e.g., attribute evaluation tags) and time information (e.g., time identifier, time periods)).

As to claim 30, this claim is rejected based on the same arguments as above to reject claim 29 and is similarly rejected including the following:
Kang et al. as modified by Holmquist et al. and Wang et al. teaches:
“wherein the plurality of location conditions includes weather conditions” (see Kang et al., [0086] wherein sensor/environment data includes weather related information, also see Fig. 4 for environment description tag or sensor data indicating a weather condition “sunny”).





Claim 40 (effective filing date 04/19/2017) are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. Publication No. 2015/0025998, Publication date 01/22/2015), and further in view of Wang et al. (U.S. Publication No. 2017/0300504, effectively filed date 12/29/2015).

As to claim 40, Kang et al. teaches:
“A client computing device comprising a processor configured to” (see Kang et al., Abstract and Fig. 11 for device 100):
“determine a visited location from a plurality of locations, the visited location being visited by a user of the client computing device” (see Kang et al., [0067] for determining position information of a place where user/device is situated/visited using a GPS (e.g., a business name, a place name, and/o an address));
“determine a current time interval from a plurality of time intervals indicating a time interval that the user visited the visited location” (see Kang et al., [0073] wherein information related to a place can including time information (e.g., time, day, and date), wherein information regarding time, day and date can interpreted as time intervals).
In addition, Kang et al. teaches sending environment information (e.g., sensor data or environment description phrases/tags) and other information (e.g., time, position, etc.) regarding a place that a user/device is situated to the server (e.g., the place recommendation apparatus) (see Kang et al., Fig. 11, [0067] and [0073]).
However, Kang et al. does not explicitly teach a feature of providing the environment description phrases (i.e., impression tags) regarding a location/place as inputted by a user as recited as follows:

On the other hand, Wang et al. explicitly teaches a feature of providing the environment description phrases (i.e., impression tags) regarding a location/place by a user as recited as follows:
“receive a user input indicating a user entered impression tag for a user impression of the visited location”” (see Wang et al., Fig. 1, S102 for acquiring/receiving an attribute evaluation tag of the geographical region by the user, wherein the attribute evaluation tag received from a user as disclosed (see [0132] can be interpreted as equivalent to a user entered impression tag as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang et al.'s teaching to Kang et al.’s system (as modified by Holmquist et al.) by implementing a feature for allowing a user to input environment description phrases/tags regarding his situated/visited location.  Ordinarily skilled artisan would have been motivated to do so to provide Kang et al.’s system with an effective way for a user to input environment description phrases/tags regarding visited locations.  In addition, both of the references (Kang et al. and Wang et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, system for managing information related to places/locations.  This close relation between both of the references highly suggests an expectation of success when combined.
Kang et al. as modified by Holmquist et al. and Wang et al. teaches:
“send, to a server system, a user impression input including the visited location, the user entered impression tag, and the current time interval” (see Kang et al., [0067], [0065] and [0073] Wang et al., Fig. 1 wherein information regarding a place/region includes user entered tags (e.g., attribute evaluation tags)).







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164